Title: From James Madison to Robert J. Evans, 15 June 1819
From: Madison, James
To: Evans, Robert J.


Sir
Montpellier June 15. 1819
I have recd. your letter of the 3d. instant, requesting such hints as may have occurred to me on the subject of an eventual extinguishment of slavery in the U. S.
Not doubting the purity of your views, and relying on the discretion by which they will be regulated, I can not refuse such a compliance as will at least manifest my respect for the object of your undertaking.
A general emancipation of slaves ought to be 1. gradual. 2. equitable & satisfactory to the individuals immediately concerned. 3. consistent with the existing & durable prejudices of the nation.
That it ought, like remedies for other deep rooted, and wide spread evils, to be gradual, is so obvious that there seems to be no difference of opinion on that point.
To be equitable & satisfactory, the consent of both the Master & the slave should be obtained. That of the Master will require a provision in the plan for compensating a loss of what he has held as property guaranteed by the laws, and recognized by the constitution. That of the slave, requires that his condition in a state of freedom, be preferable in his own estimation, to his actual one in a state of bondage.
To be consistent with existing and probably unalterable prejudices in the U. S. the freed blacks ought to be permanently removed beyond the region occupied by or allotted to a White population. The objections to a thorough incorporation of the two people, are with most of the Whites insuperable, and are admitted by all of them to be very powerful. If the blacks, strongly marked as they are, by physical & lasting peculiarities, be retained amid the whites, under the degrading privation of equal rights political or social, they must be always dissatisfied with their condition as a change only from one to another species of oppression; always secretly confederated agst. the ruling & privileged class; and always uncontroulled by some of the most cogent motives to moral and respectable conduct. The character of the freed blacks, even where their legal condition is least affected by their colour, seems to put these truths beyond question. It is material also that the removal of the blacks be to a distance precluding the jealousies & hostilities to be apprehended from a neighboring people stimulated by the contempt known to be entertained for their peculiar features; to say nothing of their vindictive recollections, or the predatory propensities which their State of Society might foster. Nor is it fair, in estimating the danger of collisions with the Whites, to charge it wholly on the side of the Blacks. There would be reciprocal antipathies doubling the danger.
The Colonizing plan on foot, has as far as it extends, a due regard to these requisites; with the additional object of bestowing new blessings civil & religious on the quarter of the Globe most in need of them. The Society proposes to transport to the African Coast, all free & freed blacks who may be willing to remove thither; to provide by fair means, & it is understood with a prospect of success, a suitable territory for their reception; and to initiate them into such an establishment as may gradually, and indefinitely expand itself.
The experiment under this view of it, merits encouragement from all who regard slavery as an evil, who wish to see it diminished and abolished by peaceable & just means; and who have themselves no better mode to propose. Those who have most doubted the success of the experiment must at least have wished to find themselves in an error.
But the views of the Society are limited to the case of blacks already free, or who may be gratuitously emancipated. To provide a commensurate remedy for the evil, the plan must be extended to the great Mass of blacks, and must embrace a fund sufficient to induce the Master as well as the slave to concur in it. Without the concurrence of the Master, the benefit will be very limited as it relates to the Negroes, and essentially defective, as it relates to the U. States; And the concurrence of Masters, must for the most part, be obtained by purchase.
Can it be hoped that voluntary contributions, however adequate to an auspicious commencement, will supply the sums necessary to such an enlargement of the remedy? May not another question be asked? Would it be reasonable to throw so great a burden on the individuals distinguished by their philanthropy and patriotism.
The object to be attained, as an object of humanity, appeals alike to all: as a national object, it claims the interposition of the nation. It is the nation which is to reap the benefit. The nation therefore ought to bear the burden.
Must then the enormous sums required to pay for, to transport, and to establish in a foreign land all the slaves in the U. S. as their Masters may be willg to part with them, be taxed on the good people of the U. S. or be obtained by Loans swelling the public debt to a size pregnant with evils next in degree to those of slavery itself?
Happily it is not necessary to answer this question by remarking that if slavery as a national evil is to be abolished, and it be just that it be done at the national expence, the amount of the expence is not a paramount consideration. It is the peculiar fortune, or rather a providential blessing of the U. S. to possess a resource commensurate to this great object, without taxes on the people, or even an increase of the Public debt.
I allude to the vacant territory the extent of which is so vast, and the vendible value of which is so well ascertained.
Supposing the number of slaves to be 1.500,000. and the price to average 400. drs the cost of the whole would be 600 millions of dollrs. These estimates are probably beyond the fact; and from the no. of slaves, should be deducted 1. those whom their masters would not part with. 2. those who may be gratuitously set free by their Masters. 3 those acquiring freedom under emancitating [sic] regulations of the States. 4. those preferring slavery where they are, to freedom in an African settlement. On the other hand, it is to be noted that the expence of removal & settlement is not included in the estimated sum; and that an increase of the slaves will be going on during the period required for the execution of the plan.
On the whole the aggregate sum needed may be stated at about 600 Mils. of dollars.
This will require 200 Mils. of acres at 3 dolrs. per acre; or 300 Mills. at 2 dollrs. per acre a quantity, which tho’ great in itself, is perhaps not a third part of the disposable territory belonging to the U. S. And to what object so good so great & so glorious, could that peculiar fund of wealth be appropriated? Whilst the sale of territory would, on one hand be planting one desert with a free & civilized people, it would on the other, be giving freedom to another people, and filling with them another desert. And, if in any instances, wrong has been done by our forefathers to people of one colour in dispossessing them of their soil, what better atonement is now in our power than that of making what is rightfully required a source of justice & of blessings to a people of another colour?
As the revolution to be produced in the condition of the negroes must be gradual, it will suffice if the sale of territory keep pace with its progress. For a time at least the proceeds wd. be in advance. In this case it might be best, after deducting the expence incident to the surveys & sales, to place the surplus in a situation where its increase might correspond with the natural increase of the unpurchased slaves. Should the proceeds at any time fall short of the calls for their application, anticipations might be made by temporary loans to be discharged as the lands should find a Market.
But it is probable that for a considerable period, the sales would exceed the calls. Masters would not be willing to strip their plantations & farms of their laborers too rapidly. The slaves themselves, connected as they generally are by tender ties with others under other Masters, would be kept from the list of emigrants by the want of the multiplied consents to be obtained. It is probable indeed that for a long time a certain portion of the proceeds might safely continue applicable to the discharge of the debts or to other purposes of the nation, or it might be most convenient, in the outset, to appropriate a certain proportion only of the income from sales, to the object in view, leaving the residue otherwise applicable.
Should any plan similar to that here sketched, be deemed eligible in itself, no particular difficulty is foreseen from that portion of the nation which with a common interest in the vacant territory has no interest in slave property. They are too just to wish that a partial sacrifice shd. be made for the general good; and too well aware that whatever may be the intrinsic character of that description of property, it is one known to the constitution, and as such could not be constitutionally taken away without just compensation. That part of the nation has indeed shewn a meritorious alacrity in promoting by pecuniary contributions, the limited scheme for colonizing the Blacks, & freeing the nation from the unfortunate stain on it, which justifies the belief that any enlargement of the scheme, if founded on just principles, would find among them its earliest & warmest patrons.
It is evident however that in effectuating a general emancipation of slaves in the mode which has been hinted, difficulties of other sorts would be encountered. The provision for ascertaining the joint consent of the masters & slaves; for guarding agst. unreasonable valuations of the latter; and for the discrimination of those not proper to be conveyed to a foreign residence, or who ought to remain a charge on masters in whose service they had been disabled or worn out, and for the annual transportation of such numbers, would require the mature deliberations of the national Councils. The measure implies also the practicability of procuring in Africa, an enlargement of the district or districts, for receiving the exiles, sufficient for so great an augmentation of their numbers.
Perhaps the Legislative provision best adapted to the case would be an incorporation of the Colonizing Society or the establishment of a similar one, with proper powers, under the appointment & superintendence of the national Executive.
In estimating the difficulties however, incident to any plan of general emancipation, they ought to be brought into comparison with those inseparable from other plans and be yielded to or not according to the result of the comparison.
One difficulty presents itself which will probably attend every plan which is to go into effect under the Legislative provisions of the National Govt. But whatever may be the defect of the existing powers of Congress, the Constitution has pointed out the way in which it can be supplied. And it can hardly be doubted that the requisite powers might readily be procured for attaining the great object in question, in any mode whatever approved by the nation.
If these thoughts can be of any aid in your search of a remedy for the great evil under which the nation labors, you are very welcome to them. You will allow me however to add that it will be most agreeable to me, not to be publickly referred to in any use you may make of them.
